


110 HR 2555 IH: Renewable Energy Credit Extension Act

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2555
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2007
			Mrs. Wilson of New
			 Mexico introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  credit for electricity produced from certain renewable resources, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Energy Credit Extension Act
			 of 2007.
		2.Extension of
			 renewable energy creditSection 45(d) of the Internal Revenue Code
			 of 1986 (relating to qualified facilities) is amended by striking
			 January 1, 2009 each place it appears and inserting
			 January 1, 2014.
		3.Treatment of persons
			 not able to use entire credit
			(a)In
			 generalSection 45(e) of the
			 Internal Revenue Code of 1986 (relating to definitions and special rules) is
			 amended by adding at the end the following new paragraph:
				
					(12)Treatment of
				persons not able to use entire credit
						(A)Allowance of
				credit
							(i)In
				generalExcept as otherwise
				provided in this subsection—
								(I)any credit allowable under subsection (a)
				with respect to a qualified facility owned by a person described in clause (ii)
				may be transferred or used as provided in this paragraph, and
								(II)the determination as to whether the credit
				is allowable shall be made without regard to the tax-exempt status of the
				person.
								(ii)Persons
				describedA person is
				described in this clause if the person is—
								(I)an organization described in section
				501(c)(12)(C) and exempt from tax under section 501(a),
								(II)an organization described in section
				1381(a)(2)(C),
								(III)a public utility (as defined in section
				136(c)(2)(B)), which is exempt from income tax under this subtitle,
								(IV)any State or political subdivision thereof,
				the District of Columbia, any possession of the United States, or any agency or
				instrumentality of any of the foregoing, or
								(V)any Indian tribal government (within the
				meaning of section 7871) or any agency or instrumentality thereof.
								(B)Transfer of
				credit
							(i)In
				generalA person described in
				subparagraph (A)(ii) may transfer any credit to which subparagraph (A)(i)
				applies through an assignment to any other person not described in subparagraph
				(A)(ii). Such transfer may be revoked only with the consent of the
				Secretary.
							(ii)RegulationsThe Secretary shall prescribe such
				regulations as necessary to ensure that any credit described in clause (i) is
				assigned once and not reassigned by such other person.
							(iii)Transfer
				proceeds treated as arising from essential government functionAny proceeds derived by a person described
				in subclause (III), (IV), or (V) of subparagraph (A)(ii) from the transfer of
				any credit under clause (i) shall be treated as arising from the exercise of an
				essential government function.
							(C)Credit not
				incomeAny transfer under
				subparagraph (B) of any credit to which subparagraph (A)(i) applies shall not
				be treated as income for purposes of section 501(c)(12).
						(D)Treatment of
				unrelated personsFor
				purposes of subsection (a)(2)(B), sales of electricity among and between
				persons described in subparagraph (A)(ii) shall be treated as sales between
				unrelated
				parties.
						.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to electricity produced and sold after the date of the
			 enactment of this Act, in taxable years ending after such date.
			
